Citation Nr: 0434374	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Diagnoses of PTSD, panic anxiety disorder, explosive 
personality disorder, overdose/suicide attempts, alcohol 
abuse, and rule/out bipolar disorder are currently shown.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his in-service 
stressors.

4.  There is no credible supporting evidence that the alleged 
in-service stressors as asserted by the veteran actually 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD because, among other things, he witnessed 
his hooch mate throw a grenade on top of a cook shack which 
exploded and killed or injured 11 soldiers.  He indicated 
that body parts were blown all over the area of the 
explosion.  At another time, he related incidents of racial 
fighting, being attacked and having broken bones, and his 
friend throwing a grenade into the attackers' hut resulting 
in seven soldiers being killed and 4 being wounded.  He 
stated that he was in fear of his life after this incident 
because of retaliation.  He also noted that he spent some 
time in confinement after the incident.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999 (the date the claim was received), 
and made effective to March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2003)).  As the veteran filed his claim after the effective 
date of the amended regulations, only the amended regulations 
are for application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  

First, the Board notes that the veteran has been diagnosed 
with various psychiatric disabilities, including PTSD, panic 
anxiety disorder, explosive personality disorder, overdoses, 
rule/out bipolar disorder.  He was specifically diagnosed 
with rule/out PTSD in 1989.  In a June 1995 VA examination, 
he was diagnosed with chronic anxiety and depression with two 
apparent suicide attempts but no diagnosis of PTSD was 
reported at that time.  Nonetheless, in an August 1995 
hospitalization, he was diagnosed with, among other things, 
PTSD.  Further, in a December 1998 PTSD Assessment, a 
diagnosis of PTSD was given.  This diagnosis was also noted 
in an August 2000 outpatient treatment note and in subsequent 
records and in the most recent VA examination report dated in 
September 2003.  Therefore, the Board accepts for purposes of 
this decision that the veteran carries a diagnosis of PTSD.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (2003).  
While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred as he has described.  Even though 
the Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added). 

Of note, while the veteran was stationed in Vietnam, he does 
not relate his stressors to combat.  Simply being present in 
a combat area or indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  See Wood, 1 Vet. App. at 193; see also VAOPGCPREC 12-
99 ("engaged in combat with the enemy" requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe).  
Therefore, his unverified stressor statements cannot be 
accepted as conclusive evidence of such.

In essence, the veteran described his stressors as related to 
an incident where he and a friend were beaten for racial 
reasons with clubs and hammers severely enough to have broken 
bones.  He indicated that his friend threw a grenade 
variously identified as into the hut of the attackers or on 
top of the mess hall and 11 soldiers were killed or injured.  
The number has also been stated as 4 killed and 7 injured.  
He stressed that he feared for his life after the incident 
because of retaliation of his friend's actions.  He reported 
that he was incarcerated after the incident and subsequently 
discharged two months later.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of any fractures of any type.  
Further, there is no evidence of post-fight injuries, such as 
bruising, lacerations, etc.  Rather, it appears that the 
veteran was treated for a neck cyst, a skin disorder, 
enlarged tonsils, and flu symptoms.  Therefore, the veteran's 
assertions that he was beaten and suffered broken bones is 
not supported by the record.

Next, the Board places less probative weight on the veteran's 
statements as to his stressors because they are not 
consistent with the contemporaneous evidence of record.  Of 
note, the veteran maintains that he witnesses 11 soldiers 
being killed or injured after a friend of his threw a grenade 
on the mess hall and body parts being visible at the scene.  
However, a CID Report of Investigation dated in February 1973 
indicated, in sum, that the veteran and a friend were 
drinking heavily and possibly using drugs.  The report states 
that there was insufficient evidence to prove or disprove 
that they were smoking marijuana, but several sworn 
statements from other witnesses indicated that they were.  As 
reported, the veteran's friend found a fragmentation hand 
grenade in the veteran's room and threw it, by accident, onto 
the roof of the unit mess hall.  He apparently meant to throw 
it into an open area.  The resulting explosion caused damage 
to the building.  Two soldiers sleeping in an adjacent 
building suffered minor injuries.  One had a minor wound of 
the right leg and was returned to duty, the other was treated 
for a laceration-type wound to the right hand and stomach 
area and was admitted to the hospital for observation.  There 
were no fatalities.  

In a contemporaneous statement dated in February 1973, the 
veteran admitted that he and his friend had been drinking 
heavily and that his friend was drunk.  Apparently, the 
friend attempted to explode the grenade onto the basketball 
court first but it did not go off.  The veteran indicated 
that he saw his friend with the grenade later but thought he 
was too drunk to do anything with it.  Thereafter, he saw his 
friend leave the room with the grenade but stated that he 
thought his friend was going to hide it.  He denied 
witnessing his friend throw the grenade but rather reported 
that he was awakened by the explosion and saw his friend come 
back into the room.  His friend then asked him not to say 
anything about the grenade.  There was no indication from any 
of the witnesses that the incident was racially motivated.  
The record reflects that the veteran and his friend are 
Caucasians and that of the two soldiers injured in the 
incident, one is Caucasion and one is African American.  The 
victims testified that they had not been threatened before 
the explosion.

Therefore, the Board finds that the veteran's assertions of 
stressors, i.e. witnessing the death and injury of 11 
soldiers, seeing body parts at the scene, being beaten until 
he had broken bones, and threats of intimidation in 
retaliation are not supported by the record.  

The Board is also inclined to place less probative value on 
the veteran's stressor statements because the dates and 
details have been inconsistent.  He has variously claimed 
that 4 soldiers were killed and that no soldiers were killed, 
that his friend used the grenade in retaliation for being 
beaten, that the grenade was detonated at the mess hall and 
that it was detonated inside the hut of the attackers.  He 
also reported that he was discharged two months after the 
incident when, in fact, he served another 13 months on active 
duty without any further incident, weighing against his 
assertion of fear of retaliations.  While recognizing that 
these events took place some years ago and memory for exact 
days may be difficult, the Board finds that these 
inconsistencies must weigh against his assertions as to 
stressors.  Further, being confined in a military prison is 
not the type of stressor contemplated by the regulations 
which would support a claim for PTSD.

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even when the medical evidence of record establishes the 
first element of the claim (a diagnosis of PTSD), the service 
records fail to establish the second element of the claim 
(verified in-service stressor).  The stressor incident 
described by the veteran has been grossly exaggerated from 
the actual events as described in contemporaneous records by 
various witness statements and a CID report.  Absent credible 
supporting evidence that the claimed in-service stressor as 
described by the veteran actually occurred, an essential 
element for a grant of service connection for PTSD is not 
established and the claim must be denied.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Thus, there is no need for the Board to reach the 
third element of a claim for PTSD (causal nexus).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in August 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The June 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the August 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
June 2003 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained, including a fairly detailed contemporaneous 
account of the incident described by the veteran.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue was obtained in June 2003 and the Board accepts, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



